Case 17-12786        Doc 53     Filed 05/13/19     Entered 05/13/19 15:37:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 12786
         Toni Rhodes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/24/2017.

         2) The plan was confirmed on 07/31/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/30/2017, 07/31/2018, 10/08/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-12786            Doc 53        Filed 05/13/19        Entered 05/13/19 15:37:23               Desc         Page 2
                                                            of 3



 Receipts:

          Total paid by or on behalf of the debtor                       $9,860.00
          Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                             $9,860.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $166.25
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $396.32
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $562.57

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted       Allowed         Paid         Paid
 American Freedom Insurance Co a/s/o Lam   Unsecured           0.00      1,000.00       1,000.00           0.00        0.00
 American InfoSource LP                    Unsecured         437.00        429.28         429.28           0.00        0.00
 Arnold Scott Harris                       Unsecured           0.00           NA             NA            0.00        0.00
 Becket & Lee                              Unsecured         262.00        262.18         262.18           0.00        0.00
 Caine & Weiner                            Unsecured         251.00           NA             NA            0.00        0.00
 Capital One Bank USA NA                   Unsecured         353.00           NA             NA            0.00        0.00
 CarMax Auto Finance                       Secured       20,839.00     20,330.77      20,330.77            0.00        0.00
 City of Chicago Department of Revenue     Unsecured      2,000.00       4,008.75       4,008.75           0.00        0.00
 Creditors Discount & Audit Company        Unsecured         362.00           NA             NA            0.00        0.00
 Dr Leonards/carol Wrig                    Unsecured          74.00           NA             NA            0.00        0.00
 Enhanced Recovery Co L                    Unsecured          93.00           NA             NA            0.00        0.00
 Enhanced Recovery Co L                    Unsecured          50.00           NA             NA            0.00        0.00
 Exeter Finance Corporation                Unsecured     11,520.00       8,596.59       8,596.59           0.00        0.00
 Glelsi/bank Of America                    Unsecured           0.00           NA             NA            0.00        0.00
 Grandpointe                               Unsecured         291.00        291.81         291.81           0.00        0.00
 Great Lakes Higher Education Guaranty C   Unsecured     16,053.00     16,478.10      16,478.10            0.00        0.00
 ILLINOIS COLLECTION SE                    Unsecured         516.00           NA             NA            0.00        0.00
 Illinois Dept of Revenue 0414             Priority            0.00      2,937.40       2,937.40           0.00        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00      1,373.07       1,373.07           0.00        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00          0.00           0.00           0.00        0.00
 Nissan Motor Acceptance Corporation       Secured       41,729.00     41,897.50      41,897.50       7,516.99    1,780.44
 Portfolio Recovery Associates             Unsecured         460.00        460.16         460.16           0.00        0.00
 Resurgent Capital Services                Unsecured           0.00        888.09         888.09           0.00        0.00
 Seventh Avenue                            Unsecured         322.00        322.71         322.71           0.00        0.00
 United States Dept Of Education           Unsecured     58,350.00     45,418.25      45,418.25            0.00        0.00
 United States Dept Of Education           Unsecured           0.00    13,094.10      13,094.10            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-12786        Doc 53      Filed 05/13/19     Entered 05/13/19 15:37:23             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $62,228.27          $7,516.99           $1,780.44
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $62,228.27          $7,516.99           $1,780.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,937.40               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,937.40               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $92,623.09               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $562.57
         Disbursements to Creditors                             $9,297.43

 TOTAL DISBURSEMENTS :                                                                       $9,860.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
